   Case: 1:21-cv-00460-TSB Doc #: 15 Filed: 08/17/21 Page: 1 of 2 PAGEID #: 345




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 CNG Financial Corporation, et. al.,         :       Case No. 1:21-cv-00460
                                             :
           Plaintiffs,                       :       Judge Timothy S. Black
                                             :
 vs.                                         :
                                             :
 ROBERT BRICHLER,                            :
                                             :
           Defendant.                        :
                                             :

  ORDER TEMPORARILY GRANTING MOTION (DOC. 13) FOR LEAVE TO
                     FILE UNDER SEAL

       This civil action is before the Court on Defendant’s motion to file deposition

transcripts and its memorandum in opposition to Plaintiffs’ motion for a preliminary

injunction under a seal (Doc. 13) pursuant to the protective order in this case. (Doc. 6). In

order to seal court records, a district court must set forth specific findings and

conclusions which justify filing documents under seal. See Shane Grp. Inc. v. Blue Cross

Blue Shield, 825 F.3d 299, 306 (6th Cir. 2016). The Court cannot make such a finding at

this time because Defendant does not set forth any details that would justify a seal.

Defendant does explain that it is waiting for Plaintiffs to determine which portions of the

depositions Plaintiffs consider sensitive. In the interim, Defendant’s filing deadline has

arrived.

       Accordingly, and in consideration of the expedited briefing schedule (see 8/2/21

notation order), the Court TEMPOARILY GRANTS Defendant leave to file documents

under seal on the condition that the seal will expire 60 days from filing unless (1) any
   Case: 1:21-cv-00460-TSB Doc #: 15 Filed: 08/17/21 Page: 2 of 2 PAGEID #: 346




party successfully moves to seal certain portions of its filing under the standards set forth

by the Sixth Circuit Court of Appeals, or (2) any party moves to extend the conditional

period on the basis that a motion to seal is pending before this Court.



IT IS SO ORDERED.

Date:    8/17/2021                                           s/Timothy S. Black
                                                           Timothy S. Black
                                                           United States District Judge
